Citation Nr: 0206718	
Decision Date: 06/21/02    Archive Date: 06/27/02

DOCKET NO.  99-11 747A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased disability rating for service-
connected right clavicle injury, currently rated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1969 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  This issue presented was remanded by 
the Board in February 2001.


FINDINGS OF FACT

The veteran's service-connected right clavicle injury is 
manifested by x-ray evidence of malunion and clinical 
evidence of pain, weakness, and numbness with resulting 
additional functional loss so as to limit motion of the arm 
to shoulder level.  


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in 
excess of 20 percent for the veteran's service-connected 
right clavicle injury have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. Part 4, 
including § 4.7, 4.40, 4.45, 4.59 and Codes 5201, 5203 
(2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes the service medical records, VA 
medical records and VA examination reports, including the 
report of a May 2001 examination conducted pursuant to the 
February 2001 remand.  Significantly, no additional pertinent 
evidence has been identified by the claimant as relevant to 
the issue on appeal.  Under these circumstances, no further 
action is necessary to assist the claimant with the claim. 

Furthermore, the claimant has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to an increased rating.  The discussions in the 
rating decision, statement of the case, and a supplemental 
statement of the case have informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  The Board therefore finds that the 
notice requirements of the new law and regulation have been 
met.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the claimant of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the claimant 
or the claimant's representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the claimant.  See 
generally Sutton v. Brown, 9 Vet.App. 553 (1996); Bernard v. 
Brown, 4 Vet.App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Increased Rating for Right Clavicle Injury

The present appeal involves the veteran's claim that the 
severity of his service-connected right clavicle injury 
warrants a higher disability rating.  Disability evaluations 
are determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994). 

The veteran's service-connected right clavicle injury has 
been rated by the RO under the provisions of Diagnostic Code 
5203.  Under this regulatory provision, a rating of 20 is 
warranted where there is nonunion of the clavicle with loose 
movement.  A 20 percent rating is the highest available under 
this Code. 

The Board believes that the provisions of Code 5201 for 
limitation of motion of the arm should also be considered in 
this case.  Under this Code, limitation of motion of the 
(major) arm to shoulder level (90 degrees) warrants a 20 
percent rating.  A 30 percent rating is awarded for 
limitation to midway between the side and shoulder level, and 
a 40 percent rating is warranted for limitation to 25 degrees 
from the side. 38 C.F.R. §§ 4.71, Plate I, 4.71a, Diagnostic 
Code 5201. 

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

Turning to the record, the service medical records indicate 
that the veteran injured his right clavicle in service.  The 
separation examination report noted that the veteran is 
right-handed.

On VA examination in August 1998, there was 95 degrees of 
flexion of the right shoulder with pain and findings of 
increasing pain on attempts to extend beyond 95 degrees.  
There was 70 degrees of extension, 90 degrees of abduction 
with pain, 60 degrees of adduction, and 75 degrees each of 
external and internal rotation with degrees of flexion with 
pain when the arm was abducted 90 degrees.  There was 
moderate tenderness over the joint.  The strength of the 
right grip was 3/5 and the strength on opposing the right 
thumb to the ipsilateral fingers was 3/5.  The examiner noted 
that it was difficult to evaluate strength of the right 
deltoid because of pain, but the pain seemed to be intact.  
X-ray report in August 1998 revealed an old healed distal 
clavicle fracture.  The distal end of the clavicle was 
swollen due to malunion and abundant callus, but the examiner 
commented that this all had an appearance consistent with the 
old disease.  A July 1999 VA treatment record noted 
crepitance with abduction-pain above 90 degrees. 

On VA examination in May 2001, there was active movement of 
90 degrees forward flexion, 90 degrees abduction, 70 degrees 
external rotation, and 70 degrees internal rotation.  The 
examiner noted that beyond these measurements, the veteran 
appeared to be in pain with wincing and would stop in his 
steps as he was doing that motion.  Passive movement revealed 
forward flexion of 100 degrees, abduction of 95 degrees, 
external and internal rotation of 75 degrees.  Beyond these 
measurements, the examiner indicated that the veteran would 
wince and draw himself back.  There was crepitus palpated 
with a clicking sound, especially on abduction of the 
shoulder, and mild tenderness at the acromioclavicular 
junction superiorly and slightly posteriorly.  The x-ray 
report in May 2001 recorded that the veteran had what 
appeared to be a bony spur extending inferiorily from the 
distal clavicle, which could cause impingement on the rotator 
cuff.  There was also mild osteoarthritis of the AC joint.  
No other abnormalities were noted.  

During the entire claims period, the medical records show 
that the veteran complained of increasing pain in his right 
shoulder.  The May 2001 VA examination report noted that the 
veteran complained of worsening pain and soreness since his 
last VA examination in 1998.  The veteran complained of 
intermittent periods when he dropped things from his hand 
because of the pain in the right shoulder.  He also 
complained of intermittent weakness and numbness in his right 
arm.  It was also noted in the May 2001 VA examination report 
that the veteran was prescribed a muscle relaxant and pain 
medications and had some amount of relief with them.

The veteran's essential argument is that his service-
connected right clavicle injury is manifested by pain which 
limits his daily activities.  The Board notes that the 
veteran is already receiving the maximum rating available 
under Diagnostic Code 5203.  

Moreover, the preponderance of the evidence is against a 
finding that the right clavicle disability warrants a higher 
rating under Code 5201.  While the Board finds the veteran's 
complaints of pain, numbness and weakness to be credible and 
medical records do in fact demonstrate that pain, weakness, 
crepitus and mild tenderness are features of his disability, 
it is clear from the evidence that the resulting additional 
functional loss does not limit motion of the arm to midway 
between the side and shoulder level.  Almost all of the 
medical reports show that pain is essentially present at 
about 90 degrees on flexion and abduction.  Such limitation 
is contemplated by a 20 percent rating under Code 5201.  
There is no persuasive evidence that the resulting limitation 
of motion is to midway between the side and shoulder level so 
as to warrant assignment of the next higher rating of 30 
percent under Code 5201. 

The Board again acknowledges the veteran's complaints of 
increasing pain over the past several years.  However, the 
Board is bound by regulatory criteria.  38 U.S.C.A. 
§ 7104(c).  As discussed above, the evidence does not show 
that the criteria for a rating in excess of 20 percent have 
been met at this time.  The veteran may always advance a new 
claim for an increased rating should his right clavicle 
disability increase in severity in the future.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disorder at issue has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

The appeal is denied. 


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

